PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/162,837
Filing Date: 17 Oct 2018
Appellant(s): Sottiaux et al.



__________________
Scott T Wakeman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 30 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claim 1
Appellant argues that the statement “for the purpose of reducing the overall weight of the bearing” is not a reason for a person of ordinary skill in the art to modify Foskey to arrive at the invention of claim 1. Such an argument is Appellant’s opinion.  It is noted that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP §2145.  The rationale provided in the rejection is not merely an opinion of the examiner, but rather the motivation of Krebs (see [0017]) as well as the same motivation provided by Appellant in the specification, in paragraph [0004], which states “it is desirable in many fields, including the field of rotary wing aircraft, to reduce weight in order to obtain improved performance and/or fuel efficiency.”  Appellant isn’t arguing against the examiner’s opinion, but rather Appellant is arguing against the reasoning of Krebs and Appellant’s own rationale.  
Furthermore, Krebs specifically states in paragraph [0017] that “a further significant benefit can be achieved in applications related to aviation and aerospace -- as weight for such applications is almost always critical”.  Foskey discloses bearing components “related to aviation and aerospace” ([0001]).  Not only would the advantage of weight reduction be beneficial to a variety of fields of endeavor due to, for example, the reduced shipping costs and fuel economy provided by lighter weight elements; but Krebs specifically points out the same field of endeavor (bearings) and even the same specific environment (aviation) of use as 
	Appellant continues by arguing that “the fact that weight reduction is desirable does not logically show that it is always achievable”, “that is aircraft designers are presumably aware that weight reduction is desirable and presumably design aircraft parts have a lowest practicable weight”. Appellant is making the assumption that aircraft designers always know every possible material and means to achieve the lowest possible weight and that no new means for providing such features will be discovered.  Such an assumption does not take into account the development of new materials or new methods of manufacturing materials.  It is noted that Krebs further states the voids (which provide for the reduction in weight) are provided “to ensure the overall strength of the printed material is hardly compromised due to the cavities” in paragraph [0017].  This would, at the very least, lead one of ordinary skill in the art to conclude that there would be a reasonable expectation of success.  
	Appellant further argues that after an engineer designs an aircraft component, it would not be obvious to remove additional material from the component to make it lighter.   The examiner believes Appellant is attempting to argue bodily incorporation of the material of Krebs into the device of Foskey.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). See MPEP §2145(III). The question is not would one of ordinary skill in the art simply add voids to the previously designed end cap, but rather would one of ordinary skill in the art design the end cap to be made of printed materials?  Given the admitted desire by both Krebs and Appellant for 
Furthermore, aircraft designers do not design parts first then pick a material from which to make the part, but rather, they design the parts with the material to be used in mind.  Appellant’s arguments are actually diametrically opposed to the teachings of Krebs.  To be clear, it is not the examiner that determined printed materials would be highly beneficial to bearing parts in the aviation and aerospace field, but rather the rationale comes directly from Krebs as well as Appellant’s own specification.
Appellant argues that the examiner’s assertion that ‘weight reduction is the ultimate goal in design for aircraft” is not supported by any evidence in the record, however, this is incorrect since Krebs specifically discloses this with the statement “as weight for such applications is almost always critical” (paragraph [0017]).  Clearly, any designed part must provide the function for which it is designed, but beyond meeting this obvious and most basic criteria, weight is one of the most critical factors in aircraft component design, as acknowledged by Krebs.  Once again, Appellant is not arguing against the examiner’s opinion, but rather against the stated motivations of Krebs and Appellant’s own specification.
Appellant argues that “Krebs’ radial bearings are configured to resist radial forces”.  The examiner believes Appellant is attempting to argue that the bearing of Krebs only supports radial loads. This is erroneous.  It is noted that Krebs actually states the bearings are configured for multiple load directions, such as axial and radial loads ([0016]).  Furthermore, Krebs is not used to teach any of the structural components of the device of Foskey, but rather Krebs is used to teach the printed material from which one of the elements of Foskey are made. Appellant is attacking the specific structural designs of the entire device of Krebs. Thus, Appellant’s arguments are not against the actual combination (i.e., making an element of Foskey with the printed material of Krebs), but rather against the entire device of Krebs which is not included in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Appellant further argues “the fact that an outer ring of a radial bearing can include cavities as taught by Krebs does not mean that a structurally and functionally different end cap of an elastomeric bearing can be formed and expected to continue to perform its intended function”.  Appellant’s argument is incorrect for several reasons. Krebs explicitly states that printed material can carry loads in multiple directions ([0016]) as is required by the end cap of Foskey.  The end cap of Foskey and the printed material of portion of Krebs are both support elements to their respective bearings.  Put another way, both structures interface between the moving bearing parts and the surrounding device structures. Thus, they are structurally and functionally analogous. Even if Appellant could reasonably argue that the bearing element of Krebs and Foskey are completely different in structure and function, it wouldn’t matter since Krebs teaches the broad concept of making bearing components, especially in the aviation and aerospace field, out of printed materials. One of ordinary skill in the art would further recognize that aircraft bearings, such as the one disclosed by Krebs, are subject to various loading conditions including axial, radial, bending and torsional loads due to the extreme environment in which aircraft operate.  Such loading is due to a variety of factors such as vibrations from engines (especially in rotorcraft), temperature extremes, and speeds to name only a few. Thus, one of ordinary skill in the art would reasonably conclude that the material of Krebs would also be capable of supporting such loads.  Furthermore, Appellant has given no factual evidence to support the conclusion that the printed material of Krebs would be unable to support the loads required by Foskey.
It is noted that Krebs does not state that printed materials have a single use which is for supporting bearing only radial loads. To the contrary, Krebs teaches reducing weight of the bearing by using printed materials.  Krebs statement would lead one of ordinary skill in the art to have a reasonable expectation of success in providing the end cap of Foskey made with the printed material of Krebs for the purpose of “reducing the overall weight of the bearing by using printed materials” in claim [0017].  
Appellant further argues there must be evidence or a line of reasoning to suggest that Foskey’s endcap will remain able to perform its intended function. Such a line of reasoning comes from the fact that Krebs discloses that “the strength of the printed material is hardly compromised due to the cavities” in paragraph [0017] and that the printed material is used in the same environment (aviation and aerospace, [0017]). Thus, based on the fact that the printed material is hardly compromised and is suggested for use in bearings in aviation, there is a reasonable expectation of success for using the material with the elements of Foskey.
Furthermore, Appellant’s arguments are undercut by Appellant’s own end cap designs. How can Appellant reasonably argue that the end cap design of Fig. 9, shown below with a very large void to support element volume ratio can withstand all the loads required by an end cap for an elastomeric bearing while simultaneously arguing that the smaller void to support element volume ratio of Krebs shown in Fig. 3A below cannot withstand said loads? Put another way, Figure 9 of the instant application has a larger amount of empty space than that of Fig. 3A of Krebs. One of ordinary skill in the art would expect the strength of Krebs to be higher than that of the design of Fig. 9 of the instant application.


    PNG
    media_image2.png
    490
    565
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    444
    516
    media_image3.png
    Greyscale



Therefore, one of ordinary skill in the art would have a reasonable expectation of success with the combination of Foskey and Krebs since Krebs specifically states providing the printed material to reduce overall weight by using printed materials. This expectation is only furthered when the design of the end cap of Appellant’s Fig. 9 is considered relative to Krebs’ printed material structure of Fig. 3A.
Appellant argues that nothing in the record teaches to form the interior with annular upper and lower support members and a plurality of struts as recited in claim 1, however, Foskey himself discloses annular upper and lower support members (axially facing surfaces of end cap C at D and E, figure below).

    PNG
    media_image4.png
    406
    409
    media_image4.png
    Greyscale

Krebs further discloses a plurality of struts (solid portions between 367, Fig. 3A; dashed lines in annotated Figure 3A below) extending form the upper support member (F) to the lower support member (G). The internal network of Krebs ([0017]) would mean that the outer surfaces 

    PNG
    media_image5.png
    423
    450
    media_image5.png
    Greyscale
 

 	The examiner notes that Appellant has not provided any specific definition of “strut” in the specification as originally filed.  Merriam-Webster defines “strut" as “a structural piece designed to resist pressure in the direction of its length. See “Strut.” Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/strut. The struts, exemplified by the dashed lines in the annotated Figure 3A of Krebs are in fact structural pieces designed to resist longitudinal load (load generally along the dotted lines) and thus meet the definition. It is also noted that the material between the voids of Fig. 3A also meet the definition provided in  Appellant’s arguments, namely, “any of various structural members, as in trusses, primarily intended to resist longitudinal compression”.  In fact, member 360 can even be considered a truss since “truss” is defined as “an assemblage of members forming a rigid Merriam-Webster.com Dictionary, Merriam-Webster, https://www.merriam-webster.com/dictionary/truss. It is further noted that both definitions of “strut” are largely functional, offering very little structural definition. If Appellant is arguing that the material of Krebs between the voids does not resist longitudinal compression, there is nothing in the record to support this argument.  

	Claims 8-10
	Appellant argues that “there is no evidence of record to show material suitable for making bearing cages are also suitable for making the laminae of elastomeric bearings”, however, this is incorrect.  Nussenblatt was specifically chosen as a teaching reference since Nussenblatt teaches “fiber composites” in the same location as that of Appellant’s device.  Fiber composites are a term of art in the aerospace and aviation industry which denote materials which are made from fibers in a resin matrix.  Thus, Nussenblatt specifically discloses the same general material as that required by the claims, however, Nussenblatt gives no specific examples of fiber composites.  Kenmochi is used to teach providing bearing elements made of a specific fiber and resin combination in aviation, namely, carbon fiber and PEEK ([0001]).  
	Kenmochi discloses a bearing part used in the same environment (aviation; [0001]) as that of Foskey and Nussenblatt.  Furthermore, Kenmochi specifically states the bearing is required to undergo high loads in high-speed rotation in paragraph [0001].  This is the same requirements of the bearing elements of Foskey and Nussenblatt. Kenmochi’s carbon fiber and PEEK are a specific example of the “fiber composite” of Nussenblatt.  Therefore, one of ordinary skill in the art would indeed look to Kenmochi for a specific fiber composite used in an aviation bearing. Furthermore, if Appellant’s material is suitable for the laminae while the material of Kenmochi is not suitable for use as the laminae, then Appellant has omitted essential subject matter and a description of how the PEEK and carbon fiber of the invention is different from that of Kenmochi.

Claims 20 and 21
	Appellant argues that “reducing weight” by itself is not a sufficient motivation to make the interior of an end cap of an elastomeric bearing partially hollow, much less to form it to include struts between upper and lower end plates as claimed.  If weight reduction, which was specifically identified by the prior art (Krebs, [0017]) as an “almost always critical” design criterion for aviation and aerospace, is not deemed a “sufficient rationale” by Appellant then it is unclear what would be a sufficient rationale.  Determining means to reduce weight in aircraft components would always be a sufficient motivation for modification by aviation designers.  Furthermore, Foskey and Hosaka are in the same field of endeavor, specifically, bearings. One of ordinary skill in the art would not ignore advantages provided by a bearing simply because it is used in a different environment.  Still further, weight reduction is the same rationale provided by Appellant in the specification of the instant case.   Appellant’s specification in paragraph [0004] states “it is desirable in many fields, including the field of rotary wing aircraft, to reduce weight in order to obtain improved performance and/or fuel efficiency”.  Thus, not only are the references found in the same field of endeavor (bearings), but the motivation for providing the hollow interior is the same as that of the invention.  Appellant is actually contradicting his own motivation with these arguments.
	Appellant further argues that the torsional forces applied to Foskey’s end cap are completely different from the force experienced by a track rail as an apparatus rolls along the rail.  This is merely Appellant’s opinion regarding Appellant’s assumptions as to how the device of Hosaka would work.  It is noted that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP §2145. Appellant has provided no factual evidence that the struts of Hosaka would be unable to support the loads of Foskey.
for the same rationale.  This would at the very least suggest to a person of ordinary skill in the art that there would be a reasonable expectation of success in providing one of the members of Foskey with internal struts.

	For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALAN B WAITS/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        
Conferees:
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651     
                                                                                                                                                                                                   /RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.